PER CURIAM.
Our examination of the transcript of record in this case discloses that there is competent ' substantial evidence therein which sustains the findings of facts made by the Florida Real Es.tate Commission and affirmed on appeal by the Circuit Court.
Affirmed - upon" authority of Nelson v. State ex rel. Quigg, 156 Fla. 189, 23 So.2d 136; City of Miami v. Huttoe, Fla., 38 So.2d 819, and U. S. Casualty Co. v. Maryland Casualty Co., Fla., 55 So.2d 741.
Affirmed.
ROBERTS, C. J., and THOMAS, HOB-SON and DREW, JJ., concur.''